Doerr, J. (dissenting).
I respectfully disagree. In my view, the majority has disregarded the significance of the 1977 amendment of article 6 of the Public Officers Law (L 1977, ch 933, § 1). The prior statute, insofar as is applicable here, provided that “[notwithstanding the provisions of subdivision one of this section, this article shall not apply to information that is * * * d. part of investigatory files compiled for law enforcement purposes” (Public Officers Law, § 88, subd 7, par d; see L 1974, ch 578, § 2; L 1974, ch 579, § 3). This blanket exemption has been replaced by a provision permitting denial of access to records compiled for law enforcement purposes only if disclosure would interfere with law enforcement investigations or judicial proceedings, or identify a confidential source or disclose confidential information relating to a criminal investigation (Public Officers Law, § 87, subd 2, par [e], els [i], [iii]). The major impact of the amended statute was to shift the burden of proof from one seeking disclosure to the agency seeking concealment. Now, all documents are presumed discloseable and “[a]n agency resisting disclosure must furnish detailed affidavits or oral testimony to establish to the satisfaction of the trial court that the documents sought are exempt” {Matter of Miracle Mile Assoc. v Yudelson, 68 AD2d 176,179, mot for lv to app den 48 NY2d 706; see, also, Matter of Johnson Newspaper Corp. v Stainkamp, 94 AD2d 825, 826). The affirmation of the District Attorney as well as the brief on appeal totally fail to make any factual demonstration that disclosure of the requested records would “interfere with” any criminal investigation or “disclose confidential information”. Surely, more is required than the bald conclusory assertion that sources or information are confidential, otherwise the 1977 amendment has no vitality. “There is no tender of any factual basis on which to determine whether the materials sought either fell outside the scope of mandated disclosure * * * or come within the exceptions specified in subdivision 2 of present section 87 of the Public Officers Law” {Church of *19Scientology v State of New York, 46 NY2d 906, 908; emphasis added). As I see it, respondent has simply failed to carry his burden of proof in claiming entitlement to the exemptions.
Nor is there any merit in respondent’s assertion that the documents sought are confidential because the witnesses were promised confidentiality. The simple fact is that the investigation was commenced at the urging of the hospital which promised respondent only that it would provide the necessary witnesses. The names and addresses of the witnesses have already been given to petitioner so the confidential source exemption is not an issue. The confidential information exemption which the majority espouses has similarly lost its vigor. Transcripts of some 16 of the interviews with witnesses have already been turned over to and reviewed by the vice-president of the Genesee Hospital. The attorney for the hospital was present during the questioning of many of the witnesses. Moreover, the record shows that respondent has already revealed several reports summarizing what the investigation has disclosed. It is hard to imagine what information remains in the sought-after transcripts that could be characterized as “confidential”. Certainly the court should not be required to speculate. It is of no moment that, as the majority observes, “had respondent opted to place this matter before the Grand Jury, petitioner would have been foreclosed from seeking the testimony of these witnesses”. The matter was not presented to a Grand Jury and there remains an investigation which respondent describes as “open” while conceding there has been no activity in the matter for at least three years. No indication has been made that future activity is expected.
I find further disagreement with the contention that disclosure Would have a “chilling effect” on future investigations since witnesses would be reluctant to come forward. A release of the instant records does not mean that law enforcement records would have to be released in subsequent cases. Every challenge to disclosure under FOIL is sui generis and dependent upon a showing of sufficient facts which can establish convincingly that the material sought is statutorily exempt. Thus, I do not disagree with the Federal cases holding that the statutory *20exemption survives upon the termination of a criminal investigation. I merely disagree with the majority’s legal analysis, which has the effect of giving to law enforcement records a blanket exemption with no statutory foundation. “[I]n the absence of specific statutory protection for the requested material, the Freedom of Information Law compels disclosure, not concealment” (.Matter of Westchester Rockland Newspapers v Kimball, 50 NY2d 575, 580). I do not find “self-evident” the consequences of exposing the observations and suspicions of hospital personnel when these matters have already been disclosed in summary form and have lost their confidential nature.
Accordingly, I would affirm the order appealed from.
Hancock, Jr., J. P., Callahan and Motile, JJ., concur with Denman, J.; Doerr, J., dissents and votes to affirm in an opinion.
Judgment reversed, without costs, and petition dismissed.